Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The preliminary amendment filed on 1/25/2021 has been entered. Claims 1-8 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 02/19/21 and 05/04/22 have been acknowledged and considered by the Office.
Claim Objections
Claim 4 is objected to because of the following informalities: 
“near discharge side” should be “near a discharge side”.  
the limitation “discharge side” is ambiguous. Specifically, it is unclear to what particular structure “side” refers.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 6 and 7, the terms “vertical” and “horizontally” are not absolute terms. Rather, they are directional terms that require a relative basis for definite orientation. There is no such basis established in the originally filed claims or the specification. That is, there is no relation established in the originally filed claims or the specification between a fixed (i.e. absolute) origin and each of the terms "horizontal" or “vertical” such that would preclude interpretation by one of ordinary skill in the art of each the terms as corresponding to any direction. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6941968 to Vidal.
	As per claims 1-2 and 8, Vidal discloses a dispenser (Fig. 16) for discharging beverage (Col. 1, ¶ 1-2), the dispenser comprising: 
	a cock (Fig. 1) configured to control discharge of the beverage; 
	a lever (20) connected to a rotary shaft (50) of the cock; 
	a rotary valve (82) connected to the rotary shaft and defining a rotary interspace (88) configured to rotate together with the rotary shaft (Col. 4, ln. 19-21); and 
	a fixed valve (72) fixed to a cock body (16, 42) of the cock (Col. 4, Ln. 48-51) and defining a fixed hole (76) configured to not move even when the rotary shaft is rotated (Col. 4, Ln. 48-51); 
	wherein the dispenser is configured to discharge the beverage when the lever is rotated to overlap a position of the rotary interspace and the fixed hole (Col. 5, Ln. 1-2; Fig. 8-10), and 
	the cock is configured to fix the fixed valve at a first position (Col. 4, Ln. 48-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 4651770 to Denham in view of US 6941968 to Vidal.
	As per claim 1, Denham discloses a dispenser (Fig. 1-12) for discharging beverage (“water”), the dispenser comprising: 
	a cock (10) configured to control discharge of the beverage; 
	a handle (Col. 3, Ln. 54) connected to a rotary shaft (14) of the cock; 
	a rotary valve (18) connected to the rotary shaft and defining a rotary interspace (Fig. 6) configured to rotate together with the rotary shaft (Col. 5, ¶ 1); and 
	a fixed valve (16) fixed to a cock body (12) of the cock (Col. 3, Ln. 55-56; Col. 5, Ln. 17-21; Fig. 7-9) and defining a fixed hole (60) configured to not move even when the rotary shaft is rotated (Col. 5, Ln. 51-58; Fig. 9-10); 
	wherein the dispenser is configured to discharge the beverage when the lever is rotated to overlap a position of the rotary interspace and the fixed hole (Col. 5, Ln. 4-7; Fig. 9), and 
	the cock is configured to fix the fixed valve at a first position and a second position (Col. 5, ¶ 2; Fig. 9).
	Denham does not explicitly disclose the handle comprising a lever. Vidal teaches a dispenser for discharging beverage comprising a cock (Fig. 1) configured to control discharge of the beverage, and a lever (20) connected to a rotary shaft (50) of the cock. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the handle of Denham as a lever, like taught by Vidal, for similarly operating a rotary shaft for controlling discharge of the beverage. 
	As per claim 2, Denham further discloses the second position is in a different rotational position than the first position with respect to an axis of the rotary shaft (Col. 5, ¶ 2; Fig. 9).
	As per claim 3, Denham further discloses the fixed valve has a first lug part and a second lug part (66; Fig. 7), and
	wherein the cock body defines a first groove, a second groove, a third groove, and a fourth groove (68; Fig. 9), and wherein the cock body fixes the fixed valve in the first position by fixing the first lug part and the second lug part at the first groove and the second groove, respectively; or, 3wherein the cock body fixes the fixed valve in the second position by fixing the first lug part and the second lug part at the third groove and the fourth groove, respectively (Col. 5, Ln. 4-7; Fig. 9).
	As per claim 4, and as the examiner can understand the claim, Denham further discloses the cock having a cylindrical packing inside (28; Fig. 8); and, the packing defines a lower inner diameter (see Figure A, below) at a lower part near a discharge side (i.e. a side of the cock to which fluid is intended to be discharged – see Fig. 12) and an upper inner diameter at an upper part far from the discharge side, and the lower inner diameter is smaller than the upper inner diameter (see Figure A, below).

    PNG
    media_image1.png
    445
    384
    media_image1.png
    Greyscale

Figure A: US 4651770, Fig. 8

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6941968 to Vidal.
As per claim 6, and as the examiner can understand the claim, Vidal further discloses a direction in which the cock discharges the beverage is fixed and inclined with respect to a vertical direction when the dispenser is horizontally placed (Fig. 1). Vidal does not disclose the specific angle of the inclination. However, it is the examiner’s position that an inclination angle between 3 and 25 degrees with respect to a vertical direction, of the direction in which the cock discharges the beverage, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as the expected position of a receiver of the beverage.   Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result (see MPEP §2144.05(III)). More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP §2144.05(II)(A). 
	As per claim 7, and as the examiner can understand the claim, Vidal further discloses wherein the cock body (16, 42) includes: 
	a connection pipe (42) connected to a container part (142) configured to contain the beverage; and 
	a discharge pipe (16) connected to the connection pipe and holding the rotary shaft (Fig. 1 and 11-12); 
Vidal does not explicitly disclose: an end of the connection pipe, connected to the container, is fixed at a position higher than an end of the connection pipe connected to the discharge pipe—when the dispenser is horizontally placed. However, However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Vidal discloses the claimed structure is capable of being using in a configuration such that an end of the connection pipe, connected to the container, is fixed at a position higher than an end of the connection pipe connected to the discharge pipe when the dispenser is horizontally placed. Moreover, it would have been an obvious matter of design choice to have used the dispenser of Vidal in an arrangement comprising the container part located above the cock body (with respect to the direction of gravity) since it has been generally held that where the structural limitations of a claim have been disclosed, the mere rearrangement of parts is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record (US 4651770 and US 6941968) fail to disclose, either alone or in any combination, a discharge device comprising inter alia: the packing defining a lower inner diameter near a discharge side and an upper inner diameter far from the discharge side and the lower inner diameter is smaller than the upper inner diameter and a groove in an inner diameter direction between the upper part and the lower part.  Applicant’s specification indicates the aforementioned structure functioning to, respectively: prevent the liquid from causing liquid pool at the outlet of the grooved packing; and, absorb the pressure exerted on each other by the rotary valve and the fixed valve due to the individual difference of the cock. 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        

	/FREDERICK C NICOLAS/            Primary Examiner, Art Unit 3754